Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’s communication filed on 6/3/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr.Chen on 6/16/2021.
The application has been amended as follows: 
 Cancel claims 1-8
 Cancel claims 12-14
Cancel claims 23
Claims 15-20 are allowed
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art  neither teach nor suggust “ a method of manufacturing a light-emitting diode in an array substrate for a display panel, the method comprising: forming a first electrode;forming a light-emitting layer on the first electrode;
forming a second electrode on a side of the light-emitting layer distal to the first electrode;
forming a substantially transparent protective layer on a side of the second electrode distal to the light-emitting layer; and forming a substantially transparent conductive layer on a side of the substantially transparent protective layer distal to the second electrode, wherein the substantially transparent conductive layer and the second electrode are formed to be electrically connected to each 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816